Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 24, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144903                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  A&D DEVELOPMENT, POWELL                                                                                 Brian K. Zahra,
  CONSTRUCTION SERVICES, L.L.C.,                                                                                     Justices
  DICK BEUTER, d/b/a BEUTER BUILDING
  & CONTRACTING, JIM’S PLUMBING &
  HEATING, JEREL KONWINSKI BUILDER,
  and KONWINSKI CONSTRUCTION, INC.,
            Plaintiffs-Appellees,
  v                                                                SC: 144903
                                                                   COA: 301296
                                                                   Ingham CC: 10-000879-NI
  MICHIGAN COMMERCIAL INSURANCE
  MUTUAL and ELEANOR POWELL-YODER,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 28, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 24, 2012                       _________________________________________
           t0716                                                              Clerk